DETAILED ACTION
Claims 1-27 are currently pending. Claim 6 is indicated as having allowable subject matter. Claims 1-5 and 7-27 are maintained in rejection despite the Applicant Arguments/Remarks filed 06/29/2022. A response to those arguments can be found at the end of this Office Action. This Office Action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 12-14 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over DE 4240720 A1 (“Korn”) in view of EP 0374290 A1 (“Girod”).
Referring to Claim 1: Korn teaches a vehicle (8) guided on a railway track comprising a chassis (1) and at least one wheel assembly (2) interconnected to the chassis comprising: 
a. a cross-member (12) having 
i. a first end to which a first hub is interconnected by a first steering joint (3) swiveling about a first steering axis arranged in a vertical manner (Fig. 1), 
ii. a second end to which a second hub is interconnected by a second steering joint (3) swiveling about a second steering axis arranged in a vertical manner (Fig. 1), and 
b. a first wheel (2) attached to the first hub rotatable around a first rotation axis and a second wheel (2) attached to the second hub rotatable around a second rotation axis (Fig. 1), 
c. the first wheel and the second wheel (2) each comprise a rolling surface which during operation interacts with a rail of a railway track by a supporting area (see annotated Fig. 2 below), 
d. a first sensor (18) to determine a lateral position of the first sensor with respect to the rail (see attached EPO machine translation, Para. [0022]), 
i. said first sensor (18) being attached to the first hub (via guide rocker 1) (Fig. 1), 
ii. said first sensor (18) being arranged with respect to a direction of travel in front of the supporting area of the first wheel (2) in a horizontal direction spaced a distance A1 apart with respect to the center of the respective supporting area (see annotated Fig. 2 below), 
e. an actuator (17) interconnected to at least one of the first wheel and the second wheel to swivel the at least one interconnected wheel around the respective steering axis by a steering angle, wherein the at least one interconnected wheel comprises the first wheel, the second wheel, or both the first wheel and the second wheel (Para. [0022]), and 
f. the first sensor (18) is interconnected to the actuator by a control unit which calculates a steering angle for the at least one interconnected wheel depending on the deter- mined lateral position of the first sensor (Para. [0022], for specifics on the control unit see EP 0374290 B1 (“Girod”), which Korn incorporates by reference) (Girod, Fig. 3, Ref. 68).

    PNG
    media_image1.png
    361
    558
    media_image1.png
    Greyscale

Korn does not specifically teach that “a center distance between each steering axis and a center of the related supporting area is within a maximum distance of 0.1m.” Girod also teaches a steering axis 154 at a distance from the contact point p4, but does not specify a range for this distance (see Figs. 12 and 13). Girod also teaches adjusting the distancing of components based on factors such as wheel wear (Para. [0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Korn to make the center distance within a maximum of 0.1m because limiting this distance may limit the moment forces between these two locations. Further, a change in dimensions that does not significantly affect performance is generally recognized as being within the level of ordinary skill in the art.  In Gardner v.TEC Syst., 220 USPQ 777 (Fed. Cir. 1984). Further still, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Korn does not specifically teach that “distance A1 is in the range of 0.1-1.2m.” However, Girod specifically identifies a fixed distance (lc) corresponding to the distance A1 (see attached EPO machine translation, Para. [0038]) (Fig. 6) and that this distance (lc) must be taken into account when calculating the steering angle (Para. [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Korn to make the distance A1 in the range of 01-1.2m, in order to make measurements close to the wheel contact point, for accuracy, but keep the sensor a safe distance away from the wheel. Further, a change in dimensions that does not significantly affect performance is generally recognized as being within the level of ordinary skill in the art.  In Gardner v.TEC Syst., 220 USPQ 777 (Fed. Cir. 1984). Further still, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Referring to Claim 2: Korn further teaches a vehicle, wherein the at least one wheel assembly (2) comprises a second sensor (18) which is attached to the second hub, said second sensor being arranged with respect to the direction of travel in front of the supporting area of the second wheel in a horizontal direction spaced a distance A2 apart with respect to the center of the related supporting area (Para. [0024], last sentence).

Referring to Claim 3: Korn does not specifically teach a third sensor. However, Girod teaches a railway vehicle sensor system, wherein the at least one wheel assembly comprises a first sensor (19, 27) and a third sensor (20, 28) which is attached to the first hub (Para. [0043]) (Fig. 11), the third sensor being arranged with respect to the direction of travel in back of the supporting area of the first wheel in a horizontal direction spaced a distance A3 (lc) apart with respect to the center of the related supporting area (Fig. 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Korn to use a third sensor, as taught by Girod, in order to obtain additional information and increase the accuracy of the steering system.

Referring to Claim 4: Korn in view of Girod, as applied to claim 3, further teaches a vehicle guided on the railway track, wherein the distance A1 and the distance A3 are equal (both A1 and A3 are equal to “lc” in Girod) (see Girod Figs. 6 and 11).

Referring to Claim 5: Korn does not specifically teach a fourth sensor. However, Girod teaches a railway vehicle sensor system, wherein the at least one wheel assembly comprises a second sensor (19, 27) and a fourth sensor (20, 28) which is attached to the second hub (Para. [0043]) (Fig. 11), said fourth sensor being arranged with respect to the direction of travel in back of the supporting area of the second wheel in a horizontal direction spaced a distance A4 (lc) apart with respect to the center of the related supporting area (Fig. 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Korn to use a fourth sensor, as taught by Girod, in order to obtain additional information and increase the accuracy of the steering system.

Referring to Claim 7: Korn further teaches a vehicle, wherein the actuator (17) of the at least one wheel assembly is interconnected to the cross-member (12) (Fig. 1) (Para. [0022]).

Referring to Claim 8: Korn further teaches a vehicle, wherein the actuator (17) of the at least one wheel assembly is in a transversal direction arranged between the wheels (2) of a wheel assembly (Fig. 1) (Para. [0022]).

Referring to Claim 9: Korn further teaches a vehicle, wherein the first sensor (18) of the at least one wheel assembly (2) measures the lateral position of the first sensor with respect to an inner guiding edge or flank of the rail (Fig. 1) (Para. [0022]).

Referring to Claim 12: Korn further teaches a vehicle, wherein the first sensor (18) of the at least one wheel assembly is one or more of an inductive sensor, a laser sensor (Para. [0022], for specifics on the laser sensor see Girod, Para. [0012], which Korn incorporates by reference), a capacitive sensor, an ultrasonic sensor, an optical sensor, and a radar sensor.

Referring to Claim 13: Korn does not teach that the sensor of the at least one wheel assembly has a protection means which is positioned in front of the first sensor in respect of the direction of travel. However, Girod teaches a railway vehicle sensor system, wherein the sensor (204, 205, 206) of the at least one wheel assembly has a protection means (210) which is positioned in front of the first sensor in respect of the direction of travel. (Para. [0044]) (Figs. 13-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Korn to provide a sensor protection means, as taught by Girod, in order to protect the sensor.

Referring to Claim 14: Korn does not specifically teach that the first sensor of the at least one wheel assembly is arranged in a height of about 0.04m - 0.5m above the rail. However, Girod teaches varying the height of the sensor above the rail according to the sensor type (compare Figs. 11 and 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Korn to arrange the first sensor at a height of about 0.04m - 0.5m above the rail, in order to optimize the accuracy of the sensor. Further, a change in dimensions that does not significantly affect performance is generally recognized as being within the level of ordinary skill in the art.  In Gardner v.TEC Syst., 220 USPQ 777 (Fed. Cir. 1984). Further still, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Referring to Claim 19: Korn does not specifically teach a fifth sensor. However, Girod teaches two sensors for each wheel (Para. [0043]) (Fig. 11), wherein the front sensor detects track curvature (Para. [0036]) (Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Korn to provide another sensor for detecting track curvature, such as the sensor taught by Girod, in order to appropriately steer the vehicle in curved sections. Further, it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Referring to Claim 20: Korn in view of Girod, as applied to claim 1, further teaches a vehicle guided on the railway track, wherein the control unit (Girod, Ref. 68) is interconnected to a position determining system (Girod, Ref. 64) which provides information to the control unit about a position of the wheel assembly along the rail (Para. [0014]) (Fig. 2).

Referring to Claim 21: Korn in view of Girod, as applied to claim 1, further teaches a vehicle guided on the railway track, wherein the control unit (Girod, Ref. 68) uses information on the position of the wheel assembly to revert to a stored data-set (“From then on, the setting angle α is kept constant until there is a change Δx3 value in the leading single wheel 2”, Girod, Para. [0037])

Referring to Claim 22: Korn further teaches a vehicle, wherein the rolling surface of each of the first wheel (2) and the second wheel (2) is conical or cylindrical or barrel-shaped (Fig. 1).

Referring to Claim 23: Korn in view of Girod, as applied to claim 1, further teaches a vehicle guided on the railway track, further comprising at least two wheel assemblies, wherein the first sensor of the first wheel assembly is interconnected to the first sensor of the second wheel assembly by the control units (Girod, Para. [0043]).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Korn in view of Girod and Montrose-Oster (US 2,042,623).
Referring to Claim 10: Korn does not teach that the rail comprises a groove acting as the inner guiding edge for the first sensor. However, Montrose-Oster teaches a steerable rail vehicle for use with a rail having a groove (page 2, column 1, lines 64-65) (Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Korn to use a rail with a groove, as taught by Montrose-Oster, in order to limit the movement of the flange and associated wheel. 

Referring to Claim 11: Korn does not teach that the rail comprises a groove acting as the inner guiding edge for the first sensor or that the first sensor of the at least one wheel assembly determines the lateral position of the first sensor with respect to one or more of at least one upper edge and at least one flank of the groove. However, Montrose-Oster teaches a steerable rail vehicle for use with a rail having a groove (page 2, column 1, lines 64-65) (Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Korn to use a rail with a groove, as taught by Montrose-Oster, in order to limit the movement of the flange and associated wheel and additionally for Korn’s sensor to determine the lateral position according to whatever features are present on the rail. 

Claims 15 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Korn in view of Girod and Chollet (US 4,982,671).
Referring to Claim 15: Korn does not specifically teach disc brakes. However, Chollet teaches a vehicle with steerable axles, wherein each the first wheel (3) of the at least one wheel assembly is interconnected to a first brake disc, wherein the first brake disc (at caliper 63) is arranged outside of the first wheel, and wherein the second wheel (4) of the at least one wheel assembly is interconnected to a second brake disc (at caliper 64), wherein the second brake disc is arranged outside of the second wheel (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Korn to use a disc brakes, such as those taught by Chollet, in order to brake the rail vehicle.

Referring to Claim 17: Korn does not specifically teach disc brakes. However, Chollet teaches a vehicle with steerable axles, wherein the at least one wheel assembly comprises (i) a rotation axis of the first brake disc (at 63) which is arranged at an angle with respect to the rotation axis of the respective first wheel (3) and (ii) a rotation axis of the second brake disc (at 64) which is arranged at an angle with respect to the rotation axis of the second wheel (4) (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Korn to use a disc brakes, such as those taught by Chollet, in order to brake the rail vehicle.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Korn in view of Girod and EP 1867543 A2 (“Malinsky”).
Referring to Claim 16: Korn does not specifically teach driving motors. However, Malinsky teaches a vehicle with steerable axles, wherein the at least one wheel assembly comprises (i) a first driving motor (1) which is arranged outside of the first wheel (7) and is interconnected to the first wheel by a first gear box (claim 4) and (ii) a second driving motor (1) which is arranged outside of the second wheel (7) and is interconnected to the second wheel by a second gear box (claim 4) (Figs. 1 and 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Korn to use driving motors and gear boxes, such as those taught by Malinsky, in order to drive the rail vehicle.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Korn in view of Girod and Swoager (US 3,793,966).
Referring to Claim 18: Korn does not specifically teach disc brakes arranged inside of the wheels with brake calipers attached to the hub. However, Swoager teaches disc brakes (78, 86) arranged inside of the wheels (33) with brake calipers (86) attached to the hub (Col. 6, lines 55-59) (Figs. 5 and 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Korn to use disc brakes, such as those taught by Swoager, in order to brake the rail vehicle.

Regarding the instant claimed steps of method claims 24-27, note that the operation of the prior structure inherently requires the method steps as claimed.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 6 was previously rejected under 35 U.S.C. 103 as being unpatentable over Korn in view of Girod and Holt (US 1,262,796). However, after secondary consideration, it would require an improper degree of hindsight reasoning to modify Korn with a cross-member separate from steering rod 12, as taught by Holt. As noted by the Applicant on page 46 of the Applicant Arguments/Remarks filed 06/29/2022, Korn teaches independent wheels (2) mounted to independent rocker arms (1) (Fig. 1). The Examiner’s previously stated motivation to combine Korn and Holt, “in order to provide lateral strength and stability to the steerable wheel assemblies,” is insufficient because Korn’s chassis would inherently provide sufficient strength and stability without an additional cross-member. Further, such a modification of Korn would require a substantial redesign of the chassis. Thus, claim 6 is deemed non-obvious.

Response to Arguments
	Applicant argues that Korn does not teach the claimed cross-member because Korn’s tie rod 12 is solely for steering the wheels. The Examiner responds that Korn’s tie rod 12 may be broadly but reasonably interpreted as a “cross-member” because it is a “member” that “crosses” the central axis of the vehicle. However, the Examiner notes that the rejection of claim 6 has been withdrawn. The Examiner suggests amending claim 1 to include the subject matter of claim 6, which recites a steering rod, because Korn’s tie rod 12 cannot be reasonably interpreted as both the “cross-member” of claim 1 and the “steering rod” of claim 6.
	Applicant argues that Korn does not teach that the center distance between each steering axis and a center of the related supporting area is within a maximum distance of 0.1m. The Examiner acknowledges this deficiency and relies upon Girod for this teaching.
	Applicant argues that Girod does not teach the claimed cross-member because Girod teaches individual wheels 2, 3, 4, 5 that are not directly connected mechanically to one another. The Examiner responds that Girod is not being used for the teaching of a cross-member.
Applicant argues that Girod does not teach that the center distance between each steering axis and a center of the related supporting area is within a maximum distance of 0.1m. The Examiner responds that while the steering axis and center of the supporting area are not coincident, as in the instant application, both Korn and Girod show a distance that is roughly less than two wheel widths. While prior art figures cannot be relied upon for exact dimensions, this distance appears to be relatively close to the claimed 0.1m maximum. Thus, the Examiner maintains the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Korn to make the center distance within a maximum of 0.1m because limiting this distance may limit the moment forces between these two locations. Further, a change in dimensions that does not significantly affect performance is generally recognized as being within the level of ordinary skill in the art.  In Gardner v.TEC Syst., 220 USPQ 777 (Fed. Cir. 1984). Further still, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Applicant argues that it is hindsight to argue that it would be obvious to combine Korn and Girod. In response to Applicant’s argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617